
	

114 SRES 439 ATS: Congratulating the University of Nebraska-Lincoln women’s bowling team for winning the 2015 National Collegiate Athletic Association Bowling Championship.
U.S. Senate
2016-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 439
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2016
			Mrs. Fischer (for herself and Mr. Sasse) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Nebraska-Lincoln women’s bowling team for winning the 2015
			 National Collegiate Athletic Association Bowling Championship.
	
	
 Whereas, on April 11, 2015, the University of Nebraska-Lincoln Cornhuskers won the National Collegiate Athletic Association Bowling Championship in Richmond Heights, Missouri, defeating Stephen F. Austin by a score of 4 to 2;
 Whereas the University of Nebraska-Lincoln has won 10 national bowling championships; Whereas all of the members of the University of Nebraska-Lincoln women’s bowling team, Kelly Belzeski, Julia Bond, April Campbell, Melanie Crawford, Bethany Hedley, Lizabeth Kuhlkin, Gazmine Mason, Alexandra Mosquera, Andrea Ruiz, and Briana Zabierek, contributed to this outstanding victory;
 Whereas head coach Bill Straub, assistant coach Paul Klempa, and office manager Kim Straub guided this outstanding group of women to a national championship;
 Whereas Julia Bond was named the tournament’s Most Valuable Player and Liz Kuhlkin was named to the All-Tournament Team; and
 Whereas Liz Kuhlkin was named the National Tenpin Coaches Association Women’s Collegiate Bowler of the Year: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of Nebraska-Lincoln women’s bowling team as the winner of the 2015 National Collegiate Athletic Association Bowling Championship;
 (2)commends the players, coaches, and staff of the University of Nebraska-Lincoln women’s bowling team for their hard work and dedication;
 (3)recognizes the students, alumni, and loyal fans who supported the Cornhuskers on their journey to achieve another championship for the University of Nebraska-Lincoln; and
 (4)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
 (A)the president of the University of Nebraska; (B)the athletic director of the University of Nebraska-Lincoln; and
 (C)the head coach of the University of Nebraska-Lincoln women’s bowling team.  